IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                           NO. AP-76,704



                         EX PARTE ROSALI BONILLA, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 1056657 IN THE 179TH DISTRICT COURT
                           FROM HARRIS COUNTY



         Per curiam.

         A LCALA, J., not participating.

                                           OPINION

         Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault and sentenced to forty-five years’ imprisonment. The First Court of Appeals affirmed his

conviction. Bonilla v. State, No. 01-07-00387-CR (Tex. App.–Houston [1st Dist.] April 3, 2008, no

pet.).

         Applicant contends that he was denied his right to file a pro se petition for discretionary
                                                                                                        2

review. Appellate counsel filed an affidavit with the trial court. Based on her affidavit, the trial court

has entered findings of fact and determined that Applicant was denied his right to file a pro se

petition for discretionary review. The trial court recommended that we grant relief. We find,

therefore, that Applicant is entitled to the opportunity to file an out-of-time petition for discretionary

review of the judgment of the First Court of Appeals in case number 01-07-00387-CR that affirmed

his conviction in cause number 1056657 from the 179th District Court of Harris County. Applicant

shall file his petition for discretionary review with this Court within 30 days of the date on which

this Court’s mandate issues.



Delivered: December 7, 2011
Do not publish